DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . See 35 U.S.C. § 100 (note).
OATH/DECLARATION
The receipt of Oath/Declaration is acknowledged.
INFORMATION DISCLOSURE STATEMENT
The information disclosure statement (IDS) submitted on February 1, 2022 is in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner as indicated below.
Applicant has cited a large number references on the IDS without indicating any significance or providing any explanation of relevance of many of the cited references. 
It is desirable to avoid the submission of long lists of documents if it can be avoided. Eliminate clearly irrelevant and marginally pertinent cumulative information. If a long list is submitted, highlight those documents which have been specifically brought to applicant’s attention and/or are known to be of most significance. See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), aff’d, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974). But cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995).  Please see MPEP 2004.13.
Therefore, based on the current IDS submission, the examiner has considered the cited references w/o an indication of significance and/or a statement of relevancy that are searchable in USPTO databases, other patent office databases, and/or commercial patent and non-patent literature databases in the same manner the examiner has searched all prior art as indicated in the search history of record. Cited references not searchable in these databases will be considered independently. Based on these considerations, the following notations are made.
Sturtivant et al. (2019/0286736) is pertinent to features in claims 1, 6, 7, 9, 15–17, 22 and 23 (as further discussed in the body of the rejection below). Sturtivant et al. describes a system for reducing data flow between an autonomic platform and robotic process automation platforms. The method for reducing data flow between unified autonomic platforms for robotic process automation services by using a computing device. Uses include but are not limited to a mobile telephone, a personal digital assistant (PDA), a mobile audio player and a global positioning system (GPS). The method enables restarting the automation service based on amount of resources and providing fail-safe prompt signals to reduce chance of human errors without causing intentional delay

Priestas et al. (2019/0087395) is pertinent to features in claims 1, 6, 7, 9, 15–17, 22 and 23 (as further discussed in the body of the rejection below). In summary Priestas et al. teaches a document processing and automation system. The document processing and automation system comprises a processor and a non-transitory data storage having processor-executable instructions, and hence improves the speed and accuracy of the automatically executed processes while mitigating against seasonal spikes in resourcing.
Geffen et al. (2018/0370033) is pertinent to features in claims 1, 9 and 15 (as further discussed in the body of the rejection below).  Geffen et al. is a general background reference describing a system has a task queue database (102) configured to collect and store tasks from a client computerized device (101). A robotic process automation unit (104) is configured to pull tasks from the task queue database for processing the tasks. A failed tasks queue database (106) is configured to collect and store tasks and data on tasks that the robotic process automation unit failed to complete. A failure evaluation processor (110) is configured to collect said failed tasks per task type and to receive recordings of successful execution steps per each of the failed tasks. The failure evaluation processor is configured to evaluate the recorded successful execution steps with respect to the failed task types to provide selected execution steps that best fix the tasks that the robotic process automation unit failed to complete, thereby fixing the robotic process automation failures. 
DRAWINGS
The drawing(s) filed on February 1, 2022 are accepted by the Examiner.
STATUS OF CLAIMS
Claims 1–24 are pending in this application.
DOUBLE PATENTING
Legal Background
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
Claims 1–24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1–3, 5–12, 14–21 and 23–27 of U.S. Patent No. 11,288,557.
Regarding Claims 1, 5, 8 and 10–13: The following table illustrates the correspondence between the claimed limitation of 1–24 of the current application and the claimed limitation of 1–3, 5–12, 14–21 and 23–27 of ‘557 Patent. 
17/649,558 (instant app)
11,288,557 (US Patent
Claim 1:
A computer-implemented method for executing a robotic process automation (RPA) workflow for document processing comprising: 
executing one or more document processing activities of the RPA workflow by a first robot to process an input document; 
suspending execution of the RPA workflow by the first robot in response to a validation activity of the RPA workflow by storing, in storage, a current state of the RPA workflow at a time of the suspending, the validation activity for validating results of the one or more document processing activities; and 









resuming the execution of the RPA workflow by a second robot in response to validation of the results by retrieving, from the storage, the current state of the RPA workflow at the time of the suspending.
Claim 1:
A computer-implemented method for executing a robotic process automation (RPA) workflow for document processing comprising: 
executing one or more document processing activities of the RPA workflow by a first robot to process an input document; 
suspending execution of the RPA workflow by the first robot in response to a user validation activity of the RPA workflow by storing a current state of the RPA workflow at a time of the suspending in storage, the user validation activity for validating results of the one or more document processing activities; 
in response to the suspending of the execution of the RPA workflow, assigning the first robot to execute another RPA workflow; 
generating a user request requesting validation of the results from an end user; 
transmitting the user request to the end user; and 
resuming the execution of the RPA workflow by a second robot based on the validation received from the end user by retrieving the current state of the RPA workflow at the time of the suspending from the storage.
Claim 2:
The computer-implemented method of claim 1, 
wherein the validation of the results comprises an indication of whether the results are accurate.
Claim 2:
The computer-implemented method of claim 1, 
wherein the validation received from the end user comprises an indication of whether the results are accurate.
Claim 3:
The computer-implemented method of claim 1, 
wherein the validation of the results comprises corrected results of the one or more document processing activities.
Claim 3:
The computer-implemented method of claim 1, 
wherein the validation received from the end user comprises corrected results of the one or more document processing activities.
Claim 4:
The computer-implemented method of claim 1, 
wherein the one or more document processing activities comprise one or more of optical character recognition, digitization, classification, or data extraction.  
Claim 5:
The computer-implemented method of claim 1, 
wherein the one or more document processing activities comprise one or more of optical character recognition, digitization, classification, or data extraction.
Claim 5:
The computer-implemented method of claim 1, further comprising: 
transmitting a notification to an end user indicating that validation of the results is requested.
Claim 6:
The computer-implemented method of claim 1, further comprising: 
transmitting a notification to the end user indicating that validation of the results is requested.
Claim 6:
The computer-implemented method of claim 1, 
wherein the first robot and the second robot are the same robot.
Claim 7:
The computer-implemented method of claim 1, 
wherein the first robot and the second robot are the same robot.
Claim 7:
The computer-implemented method of claim 1, 
wherein the first robot and the second robot are different robots.
Claim 8:
The computer-implemented method of claim 1, 
wherein the first robot and the second robot are different robots.
Claim 8:
The computer-implemented method of claim 1, 
wherein the executing, the suspending, and the resuming are performed by one or more computing devices implemented in a cloud computing system.
Claim 9:
The computer-implemented method of claim 1, 
wherein the executing, the suspending, the generating, the transmitting, and the resuming are performed by one or more computing devices implemented in a cloud computing system.

Table 1
The table above (Table 1) shows that independent claim 1 of this Application is not identical to the claims of U.S. Patent No. 11,288,557. And dependent claims 2–8 of this Application is not identical to claims 2, 3 and 5–9 of U.S. Patent No. 11,288,557. However, the claims are not patentably distinct. The ‘557 Patent is narrower than claim 1 since it includes several additional limitations not found in claim 1 of the instant Application. 
The next table (Table 2) lists the correspondence between claims 9–24 of the instant application and claims of U.S. Patent No. 11,288,557.
17/649,558 (instant app)
11,288,557 (US Patent
9
10
10
11
11
12
12
14
13
15
14
16
15
17
16
18
17
19
18
20
19
21
20
23
21
24
22
25
23
26
24
27

Table 2
ART REJECTIONS
Obviousness Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 1–7, 9–15 and 17–23 is rejected under 35 U.S.C. § 103 as being unpatentable over the combination of US Patent Application Publication 2019/0087395 (published 21 March 2019) (Priestas et al. hereinafter referred to as “Priestas”) in view of 2019/0286736 (published 19 September 2019) (“Sturtivant”) and further in view of 2018/0370033 (published 27 December 2018) (Geffen et al. hereinafter referred to as “Geffen”).
Note that “Priestas”, “Sturtivant” and “Geffen” was also cited in the Office Action issued in US Application No. 16/654,653 and 17/075,726 parent case of the instant application and provided by Applicant in the 02/01/2022 Information Disclosure Statement (IDS).
Claims 8, 16 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of US Patent Application Publication 2019/0087395 (published 21 March 2019) (Priestas et al. hereinafter referred to as “Priestas”) in view of 2019/0286736 (published 19 September 2019) (“Sturtivant”) further in view of 2018/0370033 (published 27 December 2018) (Geffen et al. hereinafter referred to as “Geffen”) as applied to claims 1, 9 and 17 above, and further in view of  2019/0354720 (published 21 November 2019) (Tucker at al. hereinafter referred to as “Tucker”).
With respect to claim 1, Priestas discloses a computer-implemented method for executing a robotic process automation (RPA) workflow for document processing (¶ [0029]; wherein the data transformations from other formats to textual data types using optical character recognition (OCR) and/or AI techniques represent technical improvements as they allow not only dynamic presentation of the data from non-editable image files but also enable robotic process automation (RPA) via building internal master documents from the extracted/processed data …) comprising: 
executing one or more document processing activities of the RPA workflow by a wherein the document processing system 100 includes an input receiver 102 that receives a request 152 for automatic execution of one or more processes. The request 152 can be received in different modalities including by not limited to communication channels such as emails or as input from other systems via direct file transfers and the like. The request 152 which pertains to a particular automated process can be received at a particular component of a network. For example, if the request 152 pertains to claims processing request, then the email including the request 152 can be received at a claims inbox thereby indicating that an automated claims process is to be initiated in response to the request 152. The request 152 can further include information such as electronic documents 154 necessary for the document processing system 100 to identify the process to be automatically executed …); 
suspending execution of the RPA workflow by the  – step S816; wherein If it is determined at 804 that sufficient documentation supporting the chronic illness is not provided, the process can be halted at 816 and sufficient documentation can be requested at 818 … ), the validation activity for validating results of the one or more document processing activities (¶ [0056]; Fig. 8 – see at least step S808 and S810; At 810 it is determined if the user has confirmed that the EHR validation. If yes, the method terminates/ends. If it is determined at 810 that the user has not confirmed validation or eligibility for reimbursement … ); and 
resuming the execution of the RPA workflow by a  wherein the user input thus collected can be provided to the feedback collector 118 for further training of the document processing system 100 at 814. Upon the validation of the EHR, an automated reimbursement may be initiated based on the validated, confirmed HER … ).
However, Priestas fails to explicitly disclose a first and second robot and storing, in storage, a current state of the RPA workflow at a time of the suspending and retrieving, from the storage, the current state of the RPA workflow at the time of the suspending.
Sturtivant, working in the same field of endeavor, recognizes this problem and teaches a first and second robot (Para [0026]; Fig. 1 – element 140_1 – 140_n; wherein the RPA systems 108 represents multiple RPA platforms, and/or other bot frameworks that are to be monitored, and/or controlled by the UAP 100. In the depicted examples, the RPA systems 108 includes multiple RPA servers 140_1, 140_n, each RPA server corresponding to a respective RPA platform (e.g., RPA server 140_1 is a Blue Prism RPA server; RPA server 140_n is an Automation Anywhere server). Each RPA server 140_1, 140_n is associated with a respective adapter (ADP) 142_1, 142_n. The RPA systems 108 further include infrastructure monitoring components 146, one or more other bots 148, and a generic ADP 150 … ).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included in the invention of Priestas to apply a first and second robot as taught by Sturtivant since doing so would have predictably and advantageously allows to measure and improve RPA services, and increase RPA levels, as well as control RPA platforms, and individual bots (see at least Sturtivant, Para [0021]).  
However, neither Priestas nor Sturtivant appears to explicitly disclose storing, in storage, a current state of the RPA workflow at a time of the suspending and retrieving, from the storage, the current state of the RPA workflow at the time of the suspending.
However, Geffen working in the same field of endeavor, recognizes this problem and teaches storing, in storage, a current state of the RPA workflow at a time of the suspending (¶ [0046]; wherein a failed tasks queue database 106, which may be configured to collect and store tasks that robotic processing automation unit 104 was unable to complete, e.g., failed tasks. As explained above, there may be many reasons for failure to accomplish or complete a task received in system 100 by a third party. Thus, some of the tasks may not be completed by robotic processing automation unit 104, and are thus titled as ‘failed tasks’. All failed tasks may be collected and stored by failed tasks queue database 106 …) and retrieving, from the storage, the current state of the RPA workflow at the time of the suspending (¶ [0047]; wherein an evaluators unit 108, which may be configured to evaluate the failed tasks that are stored in failed tasks queue database 106. In some embodiments, evaluators unit 108 may actively pull or passively receive the failed tasks from failed tasks queue database 106 in order to determine the reason and nature of their failure. In some embodiments, evaluators unit 108 may comprise human operators who may review the failed tasks, locate where the process of completing the task was “broken”, and did not continue to the next step of the task or process of completing the task. According to some embodiments, the evaluators in evaluators unit 108 may manually complete the incomplete or failed tasks in a step-by-step manner, while the successful manual execution steps that lead to the completion of the failed tasks may be recorded in real-time ...). 
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included in the invention of Priestas in view of Sturtivant storing, in storage, a current state of the RPA workflow at a time of the suspending and retrieving, from the storage, the current state of the RPA workflow at the time of the suspending as taught by Geffen since doing so would have predictably and advantageously allows to detecting and fixing robotic process automation failures (see at least Geffen, Para [0035–0044]).  
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
With respect to claim 2, which claim 1 is incorporated, Priestas discloses wherein the validation of the results comprises an indication of whether the results are accurate (¶ [0040]; wherein if the data resolver 114 fails to automatically resolve the discrepancy, the information can be displayed for user review using one of the GUIs 140. In an example implementation, upon user review and confirmation, the information or the required fields augmented with the matches, discrepancies and resolutions are communicated to the document builder 116 which builds an internal master document 172. The internal master document 172 can be a spreadsheet, a text file, a comma separated values (csv) file and the like which can be consumed by automatically executed processes. The document builder 116 may further present the internal master document 172 for user review …).
With respect to claim 3, which claim 1 is incorporated, Priestas discloses wherein the validation of the results comprises corrected results of the one or more document processing activities (¶ [0040]; wherein the changes or edits made by the user to the extracted information can be stored within the document processing system 100 and used to train one or more of the intent analyzer 106 and the domain model 104 by the feedback collector 118 …).
With respect to claim 4, which claim 1 is incorporated, Priestas discloses wherein the one or more document processing activities comprise one or more of optical character recognition, digitization, classification, or data extraction (¶ [0027]; wherein the document processing system include inter alia effectively converting documents of different formats into homogenous documents via optical character recognition (OCR), improving the precision of the desired information that is extracted and compared from the documents, automatic resolution of discrepancies using AI techniques and automatic execution of the downstream processes via building the internal master documents …).
With respect to claim 5, which claim 1 is incorporated, Priestas discloses transmitting a notification to an end user indicating that validation of the results is requested (¶ [0052]; wherein the required fields augmented with matches, discrepancies and the recommended solutions can be displayed for explicit human resolution and validation in an example. For example, if further information is needed, a human user may send an email request for the requisite information. Upon the resolution of discrepancies, the method returns to 718 to build the internal master document 172 which is then used for the automatic execution of the process …).
With respect to claim 6, which claim 1 is incorporated, Priestas fails to explicitly discloses wherein the first robot and the second robot are the same robot.
However, Sturtivant, working in the same field of endeavor, recognizes this problem and teaches wherein the first robot and the second robot are the same robot (¶ [0026]; Fig. 1 – element 108; the RPA systems 108 represents multiple RPA platforms, and/or other bot frameworks that are to be monitored, and/or controlled by the UAP 100. In the depicted examples, the RPA systems 108 includes multiple RPA servers 140_1, 140_n, each RPA server corresponding to a respective RPA platform (e.g., RPA server 140_1 is a Blue Prism RPA server; RPA server 140_n is an Automation Anywhere server). Each RPA server 140_1, 140_n is associated with a respective adapter (ADP) 142_1, 142_n. The RPA systems 108 further include infrastructure monitoring components 146, one or more other bots 148, and a generic ADP 150 …).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included in the invention of Priestas to apply wherein the first robot and the second robot are the same robot as taught by Sturtivant since doing so would have predictably and advantageously allows to measure and improve RPA services, and increase RPA levels, as well as control RPA platforms, and individual bots (see at least Sturtivant, ¶ [0021]).  
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
With respect to claim 7, which claim 6 is incorporated, Priestas fails to explicitly discloses wherein the first robot and the second robot are different robots.
However, Sturtivant, working in the same field of endeavor, recognizes this problem and teaches wherein the first robot and the second robot are different robots (¶[0026]; Fig. 1 – element 140_1 – 140_n; wherein the RPA systems 108 represents multiple RPA platforms, and/or other bot frameworks that are to be monitored, and/or controlled by the UAP 100. In the depicted examples, the RPA systems 108 includes multiple RPA servers 140_1, 140_n, each RPA server corresponding to a respective RPA platform (e.g., RPA server 140_1 is a Blue Prism RPA server; RPA server 140_n is an Automation Anywhere server). Each RPA server 140_1, 140_n is associated with a respective adapter (ADP) 142_1, 142_n. The RPA systems 108 further include infrastructure monitoring components 146, one or more other bots 148, and a generic ADP 150 …).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included in the invention of Priestas to apply wherein the first robot and the second robot are different robots as taught by Sturtivant since doing so would have predictably and advantageously allows to measure and improve RPA services, and increase RPA levels, as well as control RPA platforms, and individual bots (see at least Sturtivant, ¶ [0021]).  
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
With respect to claim 9–15, (drawn to a system) the proposed combination of Priestas in view of Sturtivant and further in view of Geffen, explained in the rejection of method claims 1–7 renders obvious the steps of the system of claims 9–15, because these steps occur in the operation of the apparatus as discussed above. Thus, the arguments similar to that presented above for claims 1–7 are equally applicable to claims 9–15.
With respect to claim 17–23, (drawn to a computer-readable medium (CRM)) the proposed combination of Priestas in view of Sturtivant and further in view of Geffen, explained in the rejection of method claims 1–7 renders obvious the steps of the CRM of claims 17–23, because these steps occur in the operation of the method as discussed above. Thus, the arguments similar to that presented above for claims 1–7 are equally applicable to claims 17–23. Further Priestas disclose A non-transitory computer-readable medium storing computer program instructions for executing a robotic process automation (RPA) workflow for document processing (¶ [0083]; wherein the document processing system 100 may be implemented as software stored on a non-transitory computer readable medium and executed by one or more processors. For example, the computer readable medium 1806 may store an operating system 1862, such as MAC OS, MS WINDOWS, UNIX, or LINUX, and code or machine readable instructions 1864 for the document processing system 100 …).
Claims 8, 16 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of US Patent Application Publication 2019/0087395 (published 21 March 2019) (Priestas et al. hereinafter referred to as “Priestas”) in view of 2019/0286736 (published 19 September 2019) (“Sturtivant”) further in view of 2018/0370033 (published 27 December 2018) (Geffen et al. hereinafter referred to as “Geffen”) as applied to claims 1, 9 and 17 above, and further in view of  2019/0354720 (published 21 November 2019) (Tucker at al. hereinafter referred to as “Tucker”).
With respect to claim 25, which claim 1 is incorporated, Priestas discloses the executing (Para [0028  and 0029]; wherein the document processing system 100 includes an input receiver 102 that receives a request 152 for automatic execution of one or more processes); the suspending (Para [0056]; Fig. 8 – step S816; wherein if it is determined at 804 that sufficient documentation supporting the chronic illness is not provided, the process can be halted at 816 and sufficient documentation can be requested at 818); and the resuming (Para [0056]; wherein the user input thus collected can be provided to the feedback collector 118 for further training of the document processing system 100 at 814. Upon the validation of the EHR, an automated reimbursement may be initiated based on the validated, confirmed HER) are performed on by one or more computing device implemented in a system (Para [0081-0083]; Fig. 18 – wherein a computer system 1800 that may be used to implement the document processing system 100 … ).
However, neither Priestas, Sturtivant nor Geffen appears to explicitly disclose one or more computing device implemented in a cloud computing system. 
Tucker, working in the same field of endeavor, recognizes this problem and teaches wherein one or more computing device implemented in a cloud computing system (¶ [0109]; wherein the computer system 2500 may include additional components not shown and that some of the components described may be removed and/or modified. In another example, the computer system 2500 can be implemented on external-cloud platforms such as, but not limited to, Amazon Web Services, AZURE.RTM. cloud or internal corporate cloud computing clusters, or organizational computing resources …).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included in the invention of Priestas in view of Sturtivant and further in view of Geffen to apply cloud computing system to implement the document processing system as taught by Tucker since doing so would have predictably and advantageously allows to automate processes that can be enabled by the document processing system and automatic execution of corresponding multiple processes can be enabled (see at least Tucker, ¶ [0044]).  
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
With respect to claim 16, (drawn to a system) the proposed combination of Priestas in view of Sturtivant further in view of Geffen and further in view of Tucker, explained in the rejection of method clam 8 renders obvious the steps of the system of claim 16, because these steps occur in the operation of the method as discussed above. Thus, the arguments similar to that presented above for claim 8 is equally applicable to claim 16.
With respect to claim 24, (drawn to a computer-readable medium (CRM)) the proposed combination of Priestas in view of Sturtivant further in view of Geffen and further in view of Tucker, explained in the rejection of method claim 8 renders obvious the steps of the CRM of claim 24, because these steps occur in the operation of the method as discussed above. Thus, the arguments similar to that presented above for claim 8 is equally applicable to claim 24. 
Summary
Claims 1–24 are rejected under at least one of 35 U.S.C. §§ 102 and 103 as being unpatentable over the cited prior art. In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
ADDITIONAL CITATIONS
The following table (Table 3) lists several references that are relevant to the subject matter claimed and disclosed in this Application. The references are not relied on by the Examiner, but are provided to assist the Applicant in responding to this Office action.
Citation
Relevance
Priestas et al.  (2020/036404)
Describes Artificial intelligence (AI) based system for processing document. The AI-based document processing system ensures accurate data extraction which results in efficient process automation throughout the various levels of an organization. The AI-based automatic document processing system provides a technical improvement by enabling more accurate data extraction, thus providing better process automation. The document processing system can analyze the codes and correlate the tests to diagnoses to ensure correct reimbursement.
Tucker et al. (2019/0354720)
Describes a system (100) has a processor (112) for identifying an intent (165) associated with information. The processor builds an internal master document (172) based on validating multiple required fields, where the internal master document enabling automatic execution of the de-identification process. The processor identifies fields pertaining to the identifying indicia to be anonymized and locates values of the fields within the internal master document. The processor generates transformed data by replacing the values of the fields within the internal master document with multiple strings and multiple space characters.
Sturtivant et al. (2020/0073729)
Describes implementations directed to direct messaging between one or more robotic process automation (RPA) platforms, and an autonomic platform (AP), and include actions of receiving, by a platform-specific adapter of the AP, data from a RPA platform of a plurality of RPA platforms the AP interacts with, the data indicating occurrence of a scenario, providing, by an application programming interface (API) of the platform-specific adapter, an occurrence message responsive to the occurrence of the scenario, transmitting, by the API, the message to the AP through a first channel, and transmitting, by the platform-specific adapter, a set of messages to the AP through a second channel that is separate from the first channel, the set of messages communicating tagged data records.

Table 3
  CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENOK A SHIFERAW whose telephone number is (571)272-4637. The examiner can normally be reached Monday-Friday, 8:30AM - 5:00PM, (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 5712723021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HENOK A. SHIFERAW
Primary Patent Examiner
Art Unit 2672



/Henok Shiferaw/Primary Examiner, Art Unit 2672